


Exhibit 10.22

 

AMENDMENT TO EMPLOYMENT AGREEMENT

BETWEEN                       AND FIRST MIDWEST BANCORP, INC.

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) dated as of December
14, 2012, is between FIRST MIDWEST BANCORP, INC., a Delaware corporation (the
“Company”), and                                (the “Executive”).

 

WHEREAS, the Company and the Executive’s have previously entered into an
Employment Agreement dated                            (the “Agreement”);

 

WHEREAS, the Company and the Executive have determined that it is in the best
interest of the Company and its stockholders, and of Executive, to update
certain provisions of the Agreement to reflect current best practices;

 

WHEREAS, the Company and the Executive desire to so amend the Agreement; and

 

WHEREAS, pursuant to Paragraph 27 of the Agreement, amendment can only be made
to the Agreement pursuant to agreement between the Company and the Executive.

 

NOW, THEREFORE, BE IT RESOLVED, in consideration of the foregoing, it is
mutually agreed that the Agreement is amended effective as of December 14, 2012,
in the following particulars:

 

1.                                      By deleting the text of Paragraph
7(d)(v), of the Agreement (the definition of “Good Reason”) in its entirety and
inserting the following in its place:

 

““Good Reason”  shall mean the occurrence of any event, other than in connection
with a termination of Executive’s employment, which results in a material
diminution of Executive’s status, duties, authority, responsibilities or
compensation from those contemplated by this Agreement, including, without
limitation, any of the following actions without the Executive’s written consent
(which, for this purpose, will not include consent given in Executive’s capacity
as a director, officer or employee of an Employer):  (A) a significant change in
the Executive’s title, or nature or scope of the Executive’s duties, from those
described in Paragraphs 1(a) and 2(a), such that the title or duties are
inconsistent with, and commonly (in the banking industry) considered to be of
lesser authority, status or responsibility, other than a significant change not
occurring in bad faith and which is not remedied by the Employer promptly after
receipt of written notice thereof given by the Executive in accordance with
Paragraph 15, or (B) any material failure by the Employer to comply with any of
the provisions of this Agreement, other than any failure not occurring in bad
faith and which is remedied by the Employer promptly after receipt of written
notice thereof given by the Executive in accordance with Paragraph 15; or (C)
the Employer gives notice to the Executive pursuant to Paragraph 1(b) that the
term of this Agreement shall not be extended upon the expiration of the
then-current term; or (D) the Employer requires the Executive to be based at an
office or location which is more than 80 miles from the Executive’s office as of
the Effective Date or any renewal date of this Agreement.  In the event of a
Change in Control, any good faith determination by the Executive that Good
Reason exists shall be conclusive.”

 

--------------------------------------------------------------------------------


 

2.                                      By deleting the text of Paragraph 9 of
the Agreement (providing for excise tax gross-up payments in the event of a
change in control) and inserting the following in its place:

 

“9.           No Excise Tax Gross-Up; Possible Reduction of Payments.

 

(a)           Any provision of this Agreement or any other compensation plan,
program or agreement to which Executive is a party or under which Executive is
covered to the contrary notwithstanding, Executive will not be entitled to any
gross-up or other payment for golden parachute excise taxes that Executive may
owe pursuant to Section 4999 of the Internal Revenue Code (the “Code”).

 

(b)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payments or distributions by the Employer
to or for the benefit of the Executive (whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise) (the
“Payments”) (i) constitute parachute payments within the meaning of Section 280G
of the Code, and (ii) but for this Paragraph 9 would be subject to the excise
tax imposed by Section 4999 of the Code, or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
such Payments shall be either: (A) delivered in full, or (B) reduced (but not
below zero) to the maximum amount that could be paid to the Employee without
giving rise to the Excise Tax (the “Safe Harbor Cap”), whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income and employment taxes and the Excise Tax (and any equivalent state or
local excise taxes), results in the receipt by the Executive, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be subject to the Excise Tax.  The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing first the
payment under Paragraph 8(c)(iii).

 

(c)           All determinations required to be made under this Paragraph 9,
including the reduction of the Payments to the Safe Harbor Cap, if applicable,
and the assumptions to be utilized in arriving at such determinations, shall be
made by the independent public accountants then regularly retained by the
Employer for purposes of tax planning or such other nationally-recognized
accounting or consulting firm as may be selected by the Employer (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Employer and the Executive within fifteen (15) business days of the receipt
of notice from the Executive that there has been a Payment, or such earlier time
as is requested by the Employer.  All fees and expenses of the Accounting Firm
shall be borne solely by the Employer.  Any good faith determinations by the
Accounting Firm shall be binding upon the Employer and the Executive.

 

(d)           This subparagraph (d) shall apply to the Executive in the event of
the reduction of the Executive’s Payments to the Safe Harbor Cap. If it is
established pursuant to a final decision of a court or an IRS proceeding which
has been finally and conclusively resolved, that Payments have been made to the
Executive by the Employer, which are in excess of the limitations provided in
this Paragraph 9 (hereinafter referred to as “Excess Payments”), the Executive
shall repay the Excess Payments to the Company within thirty (30) business days
of a written demand from the Company, together with interest on the Excess
Payments at the applicable federal rate (as defined in Code Section 1274(d))
from the date of the Executive’s receipt of such Excess Payment until the date
of such repayment.  As

 

2

--------------------------------------------------------------------------------


 

a result of the uncertainty in the application of Code Section 4999 at the time
of the determinations, it is possible that Payments which will not have been
made by the Employer should have been made (an “Underpayment”).  In the event
that it is determined by the Accounting Firm, the IRS, court order, or the
Employer (which shall include the position taken by the Employer alone or
together with its consolidated group) on its federal income tax return, that an
Underpayment has occurred, the Employer shall pay an amount equal to such
Underpayment to the Executive within thirty (30) business days of such decision
together with interest on such amount at the applicable federal rate from the
date such amount would have been paid to the Executive until the date of
payment.”

 

3.             By deleting the text of Paragraph 10 of the Agreement (relating
to Code Section 409A) and inserting the following in its place:

 

“Section 409A of the Code.  It is intended that any amounts payable under this
Agreement and the Employer’s and Executive’s exercise of authority or discretion
hereunder shall be exempt from or comply with Section 409A of the Code
(including the Treasury regulations and other published guidance relating
thereto) so as not to subject Executive to the payment of any interest or
additional tax imposed under Section 409A of the Code.  In furtherance of this
intent, (a) if, due to the circumstances giving rise to any lump sum payment or
payments under this Agreement, the date of payment or the commencement of such
payments thereof must be delayed for six months in order to meet the
requirements of Section 409A(a)(2)(B) of the Code applicable to “specified
employees,” then such payment or payments shall be so delayed and paid upon
expiration of such six month period and (b) each payment which is conditioned
upon the Executive’s execution of a release and which is to be paid during a
designated period that begins in a first taxable year and ends in a second
taxable year shall be paid in the second taxable year.  With regard to any
provision herein that provides for reimbursement of expenses or in-kind
benefits: (i) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit, and (ii) the amount of expenses
eligible for reimbursement or in-kind benefits provided during any taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits to
be provided in any other taxable year, provided that the foregoing shall not be
violated with regard to expenses covered by Code Section 105(h) that are subject
to a limit related to the period in which the arrangement is in effect.  Any
expense or other reimbursement payment made pursuant to this Agreement or any
plan, program, agreement or arrangement of the Employer referred to herein,
shall be made on or before the last day of the taxable year following the
taxable year in which such expense or other payment to be reimbursed is
incurred.  To the extent that any Treasury regulations, guidance or changes to
Section 409A would result in the Executive becoming subject to interest and
additional tax under Section 409A of the Code, the Employer and Executive agree
to amend this Agreement in order to bring this Agreement into compliance with
Code Section 409A.”

 

4.             By deleting the text of Paragraphs 12 and 13 of the Agreement
(relating to confidentiality and restrictive covenants) and replacing it with
the following:

 

“12.  Confidentiality and Restrictive Covenants Agreement. The Executive shall
enter into the Confidentiality and Restrictive Covenant Agreement dated as of
December 14, 2012 (the “Restrictive Covenant Agreement”), which agreement
includes covenants

 

3

--------------------------------------------------------------------------------


 

concerning Non-Disclosure of Confidential Information, Non-Solicitation and
Non-Disparagement.  The Executive agrees to be subject to and bound by all terms
and conditions of the Restrictive Covenant Agreement during the period of
employment and, to the extent provided therein, thereafter, as if such terms and
conditions were set forth in full herein. References in this Agreement to
Executive’s obligations under Paragraphs 12 and 13 shall mean references to his
obligations under the Restrictive Covenant Agreement.

 

13.                               Reserved.”

 

5.                                      By adding a new Paragraph 30 to read as
follows:

 

“Regulatory Requirements and Compensation Recovery (Clawback). Anything in this
Agreement to the contrary notwithstanding, it is intended that, to the extent
required, this Agreement and the payments made hereunder comply with the
requirements of any legislative or regulatory limitations or requirements which
are or may become applicable to the Employer and the payments made hereunder,
including the Dodd-Frank Wall Street Reform and Consumer Protection Act and any
rules or regulations issued thereunder (collectively, the “Regulatory
Requirements”), which limitations or requirements may include, but not limited
to, provisions limiting, delaying or deferring payment of certain bonus,
incentive or retention compensation or “golden parachute payments” to certain
officers or highly compensated employees, requiring that the Employer may
recover (claw-back) bonus and incentive compensation in certain circumstances,
and precluding bonus and incentive arrangements that encourage unnecessary or
excessive risks that threaten the value of the Employer, in each case within the
meaning of the Regulatory Requirements, and only to the extent applicable to the
Employer and the Executive.  The application of this Paragraph 30 is intended
to, and shall be interpreted, administered and construed to, cause the Agreement
to comply with the Regulatory Requirements and, to the maximum extent consistent
with this Paragraph 30 and the Regulatory Requirements, to permit the operation
of this Agreement in accordance with the terms and conditions hereof before
giving effect to the provisions of this Paragraph 30 or the Regulatory
Requirements.”

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of this
14th day of December, 2012.

 

 

ATTEST:

 

First Midwest Bancorp, Inc.

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------
